DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Species A1 and B1 in the reply filed on 03/04/2022 is acknowledged.  The traversal is on the ground(s) that there is no undue burden for searching Group 2 and that the claimed species are optional enhancements of the elected species and are not exclusive of the features of species A1.  This is not found persuasive because apparatus (group 1) and method (group 2) claims have a separate status in the art and require search terms which are not coextensive. Regarding the species, examiner has identified the features of species A1 as including only the first robot and second robot in the first portion and no robots in the second portion (see restriction mailed 01/06/2022) therefore it is an exclusive feature. If applicant believes the disclosed species are obvious variants, applicant should present such evidence or clearly admit on the record that they are obvious variants. For these reasons the arguments are not persuasive.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-8, 10-11, and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/04/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“carrier transport system” in claim 13-14 and 16 interpreted as a carrier support module comprising a support shaft, carrier platform coupled to the shaft and carrier heads suspended from the carrier platform [0033] (and claim 15) and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, 12, and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the other carrier head” in line 2. There is insufficient antecedent basis for “the other carrier head”. It is noted that while claim 5 depends from claim 3 and claim 1 which includes multiple carrier heads, there is no indication that there are only two carrier heads to provide inherent basis for “the other carrier head”. For purpose of examination on the merits, the claim limitation will be interpreted as inclusive of referring to “another carrier head”. Applicant is kindly requested to amend the claims to clarify.
Claim 5 is further unclear because it includes a computer readable medium and recites “the method comprising”. It is unclear if applicant is attempting to claim a method and an apparatus together in one claim. For purpose of examination on the merits, the claim is being examined with the interpretation that the claim is still directed to an apparatus and that “the method comprising” modifies processing steps on the computer readable medium (i.e. steps of the program). The claim is further unclear because it is unclear how or if the  computer readable medium interacts with the apparatus. The broadest reasonable interpretation of the claim as presented is inclusive of a computer 
Claim 12 recites “the first portion” in line 2. There is insufficient antecedent basis for this limitation in the claim. For purpose of examination on the merits, the claim limitation will be interpreted as referring to “a first portion”.
Claim 14 is unclear because it includes a computer readable medium and recites “the method comprising”. It is unclear if applicant is attempting to claim a method and an apparatus together in one claim. For purpose of examination on the merits, the claim is being examined with the interpretation that the claim is still directed to an apparatus and that “the method comprising” modifies processing steps on the computer readable medium (i.e. steps of the program). The claim is further unclear because it is unclear how or if the  computer readable medium interacts with the apparatus. The broadest reasonable interpretation of the claim as presented is inclusive of a computer readable medium being provided with the apparatus without controlling or interacting with the apparatus, for example a computer readable medium (CD rom or thumb drive) attached to the outside of the apparatus or otherwise provided with the apparatus but not intended to control the apparatus or signal a controller to perform operations on the apparatus. It is noted that no controller or computer has been claimed with the apparatus. This renders the claim unclear because it is unclear how or if the process steps on such a computer readable medium that is not required to interact with the apparatus would modify it. For purpose of examination on the merits and consistent with the instant specification, the claim is being interpreted as inclusive of the computer readable medium is part of a controller to control the apparatus. Applicant is kindly requested to amend the claim to recite that the polishing system comprises a “controller configured to perform the steps of” rather than recitation of the computer readable 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6, 9, 12-13, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US Patent 6332826 of Katsuoka et al., hereinafter Katsuoka.
Regarding claim 1, Katsuoka teaches a polishing system (abstract), comprising: a plurality of polishing modules (10a,b Fig 1, 2, 9 col 5, ln 1-35), each comprising: a carrier support module (36 Fig 2 col 5, ln 20-45) comprising: a carrier platform (swing arm 52 Fig 2 and col 5, ln 20-45); and one or more carrier assemblies comprising one or more corresponding carrier heads (32 or 34 Fig 2 and col 5 ln 20-45) which are suspended from the carrier platform (Fig 2 and col 5, ln 20-45); a carrier loading station (30 Fig 2 and col 5 ln 20-35) for transferring substrates to and from the one or more carrier heads (col 5, ln 20-34); and a polishing station comprising a polishing platen (38 Fig 2 and col 5 ln 35-55, note polishing table is a polishing platen), wherein the carrier support module is positioned to move the one or more carrier assemblies between a substrate polishing position disposed above the polishing platen and a substrate transfer position disposed above the carrier loading station (col 5, ln 20-55 and Fig8A-B col 7, ln 30-60).
Regarding claim 2, Katsuoka teaches the carrier support module (36 Fig 1-2), the carrier loading station (30 Fig 1-2), and the polishing platen (table 38 Fig 1-2) comprise a one-to-one-to-one relationship within each of the polishing modules (10a,b Fig 1).
Regarding claim 6, the carrier loading station is also a metrology station (col 8, ln 50-65). Katsuoka further teaches a buffing station (42 Fig 1) associated with the loading station (30 Fig 1).
Regarding claim 9, Katsuoka teaches the apparatus further comprising one of a plurality of system loading stations (12a, b Fig 1), one or more substrate handlers (16a,b Fig 1), one or more metrology stations ((col 8, ln 50-65) teaches a metrology station at 30), one or more post-CMP cleaning systems (18a,b and 14a,b Fig 1), or a combination thereof. (Fig 1, col 5, ln 1-20  and col 7, ln 1-30).
Regarding claim 12, Katsuoka teaches a second portion (portion having 10a,b Fig 1) of the polishing system is coupled to a first portion (portion labeled F in Fig 1 see also col 5, ln 1-25), the second portion comprises the plurality of the polishing modules (10a,b Fig 1), and at least two of the plurality of polishing modules are disposed in an arrangement that allows substrates to be directly transferred to and from the respective carrier loading stations thereof using a substrate handler disposed in the first portion (26a, b Fig 1 and col 7, ln 1-10 and 20-32).
Regarding claim 13 and 15, Katsuoka teaches a polishing system (abstract), comprising: a plurality of polishing modules (10a,b Fig 1), wherein each polishing module comprises a polishing platen (table 38 Fig 1), a carrier loading station (30 Fig 1, col 5, ln 20-50), a first carrier head (32 Fig 1-2), a second carrier head (34 Fig 1-2), and a carrier transport system configured to concurrently position the first carrier head above the polishing platen and the second carrier head above the carrier loading station (Fig 1 and col 7, ln 30-60). Katsuoka teaches the carrier transport system of at least one of the plurality of polishing modules is a carrier support module (36 Fig 2), the carrier support module comprising: a support shaft (50 Fig 2); a carrier platform coupled to the support shaft (52 Fig 2); and the first and second carrier heads which are suspended from the carrier platform (Fig 2, 34 and 32 suspended from 52), wherein the carrier 
Regarding claim 16, Katsuoka teaches a first portion (Fig 1, portion labeled “F”) comprising one of a plurality of system loading stations (12a, b Fig 1), one or more substrate handlers (16a,b Fig 1), one or more metrology stations ((col 8, ln 50-65) teaches a metrology station at 30), one or more post-CMP cleaning systems (18a,b and 14a,b Fig 1), or a combination thereof. (Fig 1, col 5, ln 1-20  and col 7, ln 1-30), a second portion (portion having 10a,b Fig 1) of the polishing system is coupled to the first portion (portion labeled F in Fig 1 see also col 5, ln 1-25), the second portion comprises the plurality of the polishing modules (10a,b Fig 1), and at least two of the plurality of polishing modules are disposed in an arrangement that allows substrates to be directly transferred to and from the respective carrier loading stations thereof using a substrate handler disposed in the first portion (26a, b Fig 1 and col 7, ln 1-10 and 20-32).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3-5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuoka in view of US Patent Application Publication 2013/0237129 of Schauer et al., hereinafter Schauer.
Regarding claim 3, Katsuoka teaches a carrier head (34 Fig 1), a carrier shaft coupled to the carrier head (shown as unnumbered shaft connecting 58 to 34) disposed through an opening in the carrier platform (Fig 2, note that 58 is a drive cylinder to raise or lower top ring 32 or 34, col 5, ln 35-48); a first actuator coupled to the carrier shaft for rotating the carrier shaft about a carrier axis (56 Fig 2 and col 5, ln 35-48). Katsuoka teaches an air cylinder58 coupled to the carrier head through the shaft (col 5, ln 35-48) but fails to teach fluidically coupled. In the same field of endeavor of chemical mechanical polishing apparatuses (abstract), Schauer teaches a pneumatic control system (70 Fig 1) coupled to the carrier head (100 Fig 1) through the carrier shaft (50 
Regarding claim 4, the combination remains as applied to claim 3 above. Katsuoka further teaches the carrier support module (36 Fig 2) comprises two carrier assemblies (32, 34 Fig 2) each comprising a carrier head (32, 34 Fig 2), and the two carrier assemblies are arranges with the carrier support module so that one carrier head is positioned over the polishing platen (table 38 Fig 2) when the other is positioned over the carrier loading station (30 Fig 2) (col 7, ln 30-60). 
Regarding claim 5, Katsuoka teaches a first and a second carrier head (32,34 Fig 2) and teaches the apparatus is operated such that one substrate is polished and concurrently unloading a substrate from the second carrier head and loading a new substrate to be polished (col 7, ln 30 to col 8, ln 20). Katsuoka teaches the top rings are programmed (col 8, ln 5-10) but fails to teach a controller and a controller configured to control the apparatus to perform these steps. Katsuoka also fails to teach computer readable medium with a program having the instructions to perform these steps. Schauer further teaches a controller (80 Fig 1 and [0032]) for controlling the operation of the polishing system and including a computer to implement non-transient computer readable media to perform operations steps [0032]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify 
Regarding claim 14, Katsuoka teaches a first and a second carrier head (32,34 Fig 2) and teaches the apparatus is operated such that one substrate is polished and concurrently unloading a substrate from the second carrier head and loading a new substrate to be polished (col 7, ln 30 to col 8, ln 20). Katsuoka teaches the top rings are programmed (col 8, ln 5-10) but fails to teach a controller and a controller configured to control the apparatus to perform these steps. Katsuoka also fails to teach computer readable medium with a program having the instructions to perform these steps. Schauer further teaches a controller (80 Fig 1 and [0032]) for controlling the operation of the polishing system and including a computer to implement non-transient computer readable media to perform operations steps [0032]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Katsuoka to include a controller configured to perform the operation steps because Katsuoka teaches performing the operation steps and Schauer teaches it is known to control a polishing apparatus operation using a controller configured to send commands to control the operation of the apparatus and because such a combination provides automated control of the apparatus which reduces human error and reduces the cost of .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 9, 12-16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7 of copending Application No. 17/076315 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1-7 of 17/076315 include all the limitations of instant claim 1-6, 9, and 12-16. Also note that applicant has elected the same species as the elected species of the instant application and has indicated the withdrawn claims are directed to the other species. If a rejoinder occurs later in prosecution, the double patenting may extend to the withdrawn claims if appropriate. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6, 9, 12-16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of copending Application No. 16/871588 (reference application). Although the claims at issue are not identical, claim 1-10 of 16/871588 include all the limitations of instant claim 1-6, 9, and 12-16. Also note that applicant has elected the same species as the elected species of the instant application and has indicated the withdrawn claims are directed to the other species. If a rejoinder occurs later in prosecution, the double patenting may extend to the withdrawn claims if appropriate. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2007/0141954 teaches a CMP apparatus with pivoting between a loading station (104) and 2 polishing platens (103, 102) (Fig 1). US 2009/0270015 teaches a high throughput polishing system (Fig 1-5). US 6447385 teaches a polishing apparatus with simultaneous loading and unloading (Fig 5). US 2021/0323118 and US 2021/0323119 are cited as the US Patent Application Publications corresponding to the applications over which a double patenting rejection has been made above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET D KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KEATH T CHEN/Primary Examiner, Art Unit 1716